
	
		I
		112th CONGRESS
		2d Session
		H. R. 6538
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Nunes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To establish trade negotiating objectives with respect to
		  the application of sanitary and phytosanitary measures to agricultural
		  products, and for other purposes.
	
	
		IAgricultural Trade
			 Facilitation
			101.Short titleThis title may be cited as the
			 Agricultural Trade Facilitation
			 Act.
			102.Congressional
			 findingsCongress finds the
			 following:
				(1)Pursuant to article I, section 8, clause 3
			 of the Constitution of the United States, Congress has the authority to
			 establish negotiating objectives for the United States for agreements related
			 to agricultural trade.
				(2)From 2008 to 2010,
			 the value of United States agricultural exports averaged nearly $107 billion
			 annually. Compared to 1998 to 2000, when the total value of agricultural
			 exports averaged $51,000,000,000 annually, United States agricultural exports
			 have more than doubled in past ten years.
				(3)The Department of
			 Agriculture’s Economic Research Service reports that each $1,000,000,000 in
			 United States agricultural exports supports approximately 8,400 jobs. The
			 Economic Research Service further reports that United States agricultural
			 exports supported nearly 830,000 full-time American jobs both on and off-farm
			 in 2009.
				(4)Even as the importance of agricultural
			 exports to the United States economy grows, there are continued reports that
			 non science-based sanitary and phytosanitary measures are restricting trade,
			 acting as non-tariff barriers to trade. The elimination and reduction of
			 unwarranted sanitary and phytosanitary barriers to trade will increase United
			 States agricultural exports and jobs.
				(5)Sanitary and phytosanitary measures are
			 those designed to protect human, animal or plant life or health from
			 risks arising from additives, contaminants, pests, toxins, diseases, or
			 disease-carrying and causing organisms in foods, beverages, feedstuffs,
			 animals, or plants. Sanitary and phytosanitary measures can take such forms as
			 specific product or processing standards, requirements for products to be
			 produced in disease-free areas, quarantine regulations, certification or
			 inspection procedures, sampling and testing requirements, health-related
			 labeling measures, maximum permissible pesticide residue levels, and
			 prohibitions on certain food additives.
				(6)There are currently 37 active disputes
			 involving sanitary and phytosanitary measures being argued within the World
			 Trade Organization (WTO) between Member countries. These cases have been
			 invoked under the WTO Agreement on the Application of Sanitary and
			 Phytosanitary Measures.
				(7)While the Agreement on the Application of
			 Sanitary and Phytosanitary Measures, to which all WTO Member countries are
			 parties, explicitly recognizes the rights of each country to take their own
			 measures, they must be science-based and applied only to the extent necessary
			 to protect human, animal or plant health, and cannot be arbitrary or used to
			 unjustifiably discriminate domestically or between trading partners. Member
			 countries are also encouraged to observe established and recognized
			 international standards. Improper use of measures can create substantial, if
			 not complete, barriers to United States exports when they are disguised
			 barriers to trade, are not supported by science, or are otherwise
			 unwarranted.
				(8)In 2010, a United States interagency group
			 led by the Department of Agriculture’s Foreign Agricultural Service, reviewed
			 more than 1,000 notifications from 50 countries as required under the Agreement
			 on the Application of Sanitary and Phytosanitary Measures. The United States
			 Government commented on 173 proposed or in-force sanitary and phytosanitary
			 measures. Nearly one-half of the comments were measures regarding processed
			 products, one-third addressed requirements for live animals and fish (and their
			 products, including dairy products); and almost one-quarter were for measures
			 that introduced new standards or entry requirements for plants, bulk
			 commodities (including those made with biotechnology), and horticultural
			 products.
				(9)Each year, the United States Trade
			 Representative reports that non science-based sanitary and phytosanitary trade
			 barriers continue to threaten, constrain, or block United States agricultural
			 exports.
				(10)A Department of
			 Agriculture study of the impact of foreign technical trade barriers on United
			 States agricultural exports reported the presence of questionable
			 technical barriers in more than 60 countries affecting trade in more
			 than 300 agricultural products, valued at an estimated $5 billion of United
			 States agricultural, forestry, and fishery exports using 1996 data, accounting
			 for about 7 percent of total agricultural exports during that year. Although
			 more recent formal estimates of United States agricultural trade effects are
			 not available, the United States Trade Representative continues to assert:
			 [Sanitary and phytosanitary] trade barriers prevent U.S. producers from
			 shipping hundreds of millions of dollars worth of goods, hurting farms and
			 small businesses.
				(11)The improper use of sanitary and
			 phytosanitary trade barriers to trade can be reduced through achieving and
			 implementing agreements that provide for enhanced harmonization, transparency,
			 equivalency, improved regulatory practices, and more efficient and effective
			 dispute settlement. The elimination and reduction in use of such barriers to
			 trade will strengthen the international trading system by providing certainty,
			 predictability, and fair treatment.
				(12)The Agreement on the Application of
			 Sanitary and Phytosanitary Measures has proven valuable to United States
			 exporters, but experience has exposed certain inadequacies in its rules.
				(13)Accordingly, as the United States prepares
			 for future trade agreements, the Administration must prioritize further
			 strengthening of rules on sanitary and phytosanitary measures.
				103.Trade
			 negotiating objectives of the United States with respect to the application of
			 sanitary and phytosanitary measures to agricultural products
				(a)Overall trade
			 negotiating objectivesThe
			 overall trade negotiating objective of the United States with respect to the
			 application of sanitary and phytosanitary measures to agricultural products for
			 trade agreements between the United States and foreign countries is to secure
			 more open, equitable, and reciprocal market access by strengthening the rules
			 governing the application of sanitary and phytosanitary measures to
			 agricultural products.
				(b)Principal trade
			 negotiating objectivesThe
			 principal trade negotiating objectives of the United States with respect to the
			 application of sanitary and phytosanitary measures to agricultural products are
			 the following:
					(1)To strengthen the requirement that the
			 application of measures is based on scientific evidence by requiring parties to
			 the agreement to make available their risk assessments and provide a
			 science-based justification for regulations, in particular in cases in which
			 measures are more restrictive than international standards.
					(2)To encourage parties to the agreement to
			 participate actively in the development of international standards relating to
			 the application of measures and to apply those standards whenever it is
			 appropriate to do so and to require parties to provide a scientific
			 justification whenever they apply a standard that deviates from an established
			 international standard.
					(3)To improve
			 regulatory coherence and increase the use of systems-based approaches, to
			 require parties to the agreement to evaluate on a timely basis the health and
			 safety protection systems of other parties and to allow imports of products if
			 the system of the exporting party meets or exceeds the end-product standards of
			 the importing party.
					(4)To require greater
			 transparency in the development and implementation of the measures, to require
			 parties to the agreement to publish proposed measures, including a scientific
			 justification, to provide an opportunity for interested parties to comment on
			 the proposal, and to take into account reasonable concerns, and to require
			 parties to provide significant advance notice before implementing new,
			 non-emergency measures in order to provide ample time for any necessary
			 adjustments by industry in order to come into compliance.
					(5)To require parties
			 to the agreement to carry out risk analysis in a timely manner consistent with
			 the guidelines developed by relevant international organizations, to ensure
			 that risk assessments are based on the most relevant scientific data, to
			 require parties to consider the full range of risk management options and to
			 ensure that the measures are no more trade-restrictive than necessary to meet
			 the intended purpose, and to require effective risk communication.
					(6)To improve rules
			 governing the testing of imported products, to require importing parties to use
			 validated test methods and to provide importers with the right to a
			 confirmatory test, and to provide the right of appeal.
					(7)To promote the harmonization of export
			 certification requirements and to require that parties to the agreement limit
			 information requirements on export documents to that which is necessary to
			 determine whether a product meets sanitary and phytosanitary standards.
					(8)To ensure that new
			 sanitary and phytosanitary trade obligations are fully enforceable through an a
			 more efficient and effective dispute settlement process.
					104.Effective
			 date
				(a)In
			 generalExcept as provided in
			 subsection (b), this title takes effect on the date of the enactment of this
			 Act and applies with respect to negotiations entered into before, on, or after
			 such date of enactment for any trade agreement relating to the application of
			 sanitary and phytosanitary measures to agricultural products.
				(b)ExceptionThis
			 title does not apply with respect to negotiations for any of the
			 following:
					(1)The United
			 States–Colombia Trade Promotion Agreement.
					(2)The United
			 States–Korea Free Trade Agreement.
					(3)The United
			 States–Panama Trade Promotion Agreement.
					(4)The Doha Development Round of the World
			 Trade Organization.
					IIGeneralized
			 System of Preferences Improvement
			201.Short
			 titleThis title may be cited
			 as the Generalized System of
			 Preferences Improvement Act.
			202.Designation of
			 beneficiary developing countriesSection 502 of the Trade Act of 1974 (19
			 U.S.C. 2462) is amended—
				(1)in subsection
			 (b)(2)—
					(A)in subparagraph
			 (C)—
						(i)by
			 striking (C) and inserting (C)(i); and
						(ii)by
			 adding at the end the following:
							
								(ii)Such country enters into an agreement to
				afford preferential treatment to the products of a developed country, other
				than the United States, unless the President determines and certifies to
				Congress that it is in the national interests of the United States to designate
				such country as a beneficiary developing country under this
				title.
								;
						(B)by inserting after
			 subparagraph (H) the following:
						
							(I)Such country improperly uses sanitary and
				phytosanitary measures, technical barriers to trade, or other non-tariff trade
				barriers through a sustained or recurring course of action or inaction, in a
				manner negatively affecting trade between the country and the United
				States.
							; and
				
					(C)in the matter
			 following subparagraph (I) (as added by subparagraph (B) of this paragraph), by
			 striking and (H) and inserting (H), and (I);
			 and
					(2)in subsection
			 (c)—
					(A)in paragraph (6),
			 by striking and at the end;
					(B)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(8)whether or not and the extent to which such
				country, in accordance with its capacity, adopts and follows international
				sanitary or phytosanitary standards and provides scientific justifications for
				deviations from such
				standards.
							.
					203.Review and
			 report to CongressSection 504
			 of the Trade Act of 1974 (19 U.S.C. 2464) is amended—
				(1)in the section heading, by striking
			 report and inserting
			 reports;
				(2)by striking
			 The President and inserting (a)
			 report on worker rights and
			 child labor.—The President; and
				(3)by adding at the
			 end the following:
					
						(b)Report on market
				access
							(1)In
				generalThe President shall submit an annual report to the
				Congress on the status of market access within each covered beneficiary
				developing country, including findings with respect to whether or not the
				beneficiary country, in accordance with its capacity, has adopted and followed
				international sanitary and phytosanitary standards and provides scientific
				justifications for deviations from such standards. The report shall also
				include findings as to whether or not each covered beneficiary developing
				country has improperly used sanitary and phytosanitary measures, technical
				barriers to trade, and other non-tariff trade barriers.
							(2)Covered
				beneficiary developing countryIn paragraph (1), the term
				covered beneficiary developing country  means a beneficiary
				developing country that is one of the top 20 beneficiary developing countries
				in terms of dollar value of duty-free imports of articles under this title as
				identified on an annual basis by the United States International Trade
				Commission.
							.
				IIIUnited
			 States-Brazil Joint Commission on Commerce and Trade
			301.Short
			 titleThis title may be cited
			 as the United States-Brazil Joint
			 Commission on Commerce and Trade Act.
			302.PurposeThe purpose of this title is to establish
			 the United States-Brazil Joint Commission on Commerce and Trade to address
			 bilateral trade matters, seek removal of trade barriers, and promote commercial
			 opportunities, between the United States and Brazil.
			303.United
			 States-Brazil Joint Commission on Commerce and Trade
				(a)Establishment of
			 United States-Brazil Joint Commission on Commerce and Trade
					(1)In
			 generalThere is established a commission to be known as the
			 United States-Brazil Joint Commission on Commerce and Trade (in this section
			 referred to as the Commission).
					(2)PurposeThe
			 purpose of the Commission is to improve the bilateral trade and economic
			 relationship between the United States and Brazil by establishing high level
			 reviews of barriers to trade between the two countries, to promote commercial
			 opportunities between the United States and Brazil, and to facilitate the
			 dialogue necessary to examine the mutual benefits of free trade.
					(3)Membership of
			 Commission
						(A)CompositionThe
			 Commission shall be composed of 16 members. The composition of the Commission
			 shall be divided equally between the United States Government and the Republic
			 of Brazil. United States Commissioners shall be appointed as follows:
							(i)Two
			 persons shall be appointed by the President pro tempore of the Senate upon the
			 recommendation of the majority leader of the Senate, after consultation with
			 the Chairman of the Committee on Finance and the Chairman of the Committee on
			 Foreign Relations of the Senate.
							(ii)Two
			 persons shall be appointed by the President pro tempore of the Senate upon the
			 recommendation of the minority leader of the Senate, after consultation with
			 the ranking minority member of the Committee on Finance and the ranking
			 minority member of the Committee on Foreign Relations of the Senate.
							(iii)Two persons
			 shall be appointed by the Speaker of the House of Representatives, after
			 consultation with the Chairman of the Committee on Ways and Means and the
			 Chairman of the Committee on Foreign Affairs of the House of
			 Representatives.
							(iv)Two
			 persons shall be appointed by the minority leader of the House of
			 Representatives, after consultation with the ranking minority member of the
			 Committee on Ways and Means and the ranking minority member of the Committee on
			 Foreign Affairs of the House of Representatives.
							(B)QualificationsIndividuals
			 appointed to the Commission shall be individuals who have expertise in
			 international trade matters and United States-Brazil relations.
						(4)Period of
			 appointment; vacancies
						(A)In
			 generalMembers of the Commission shall be appointed to 2-year
			 terms.
						(B)Staggering of
			 termsEach appointing authority referred to under clauses (i)
			 through (iv) of paragraph (3)(A) shall—
							(i)make
			 the appointments on a staggered term basis, so that of the members initially
			 appointed—
								(I)1
			 of the 2 appointments shall be for a term expiring on December 31, 2014;
			 and
								(II)the other
			 appointment shall be for a term expiring on December 31, 2015; and
								(ii)make the
			 appointments not later than 30 days after the date on which each new Congress
			 convenes.
							(C)ReappointmentMembers
			 of the Commission may be reappointed for additional terms of service as members
			 of the Commission.
						(D)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner as the original appointment.
						(5)ChairmenThe
			 members of the Commission shall select co-Chairmen, one from the United States
			 and one from Brazil.
					(6)MeetingsThe
			 Commission shall meet at the call of the Chairmen.
						(A)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
						(B)Subsequent
			 meetingsThe Commission shall meet at the call of the Chairmen of
			 the Commission, with the responsibility of chairing proceedings alternating
			 between the United States and Brazil.
						(C)QuorumA
			 majority of the members of the Commission shall constitute a quorum for the
			 transaction of business of the Commission.
						(7)VotingEach
			 member of the Commission shall be entitled to one vote, which shall be equal to
			 the vote of every other member of the Commission.
					(b)DutiesNot
			 later than December 1 of each year (beginning in 2014), the Commission shall
			 submit to the United States Congress and the National Congress of Brazil a
			 report regarding the status and economic impact of trade relations between the
			 United States and Brazil. The report shall include a full analysis, along with
			 conclusions and recommendations for legislative and administrative actions, if
			 any, concerning barriers to trade and the enhancement of economic ties.
				(c)Hearings
					(1)In
			 generalThe Commission or, at its direction, any panel or member
			 of the Commission, may for the purpose of carrying out the provisions of this
			 section, hold hearings, sit and act at times and places, take testimony,
			 receive evidence, and administer oaths to the extent that the Commission or
			 such panel or member considers advisable.
					(2)InformationThe
			 Commission may secure directly from any Federal department or agency
			 information that the Commission considers necessary to enable the Commission to
			 carry out its duties under this section, unless that information is deemed to
			 contain sensitive national intelligence information or is otherwise subject to
			 rules concerning state secrets.
					(d)Commission
			 personnel matters
					(1)Compensation of
			 membersUnited States Members of the Commission shall be
			 compensated in the same manner provided for the compensation of members of the
			 Trade Deficit Review Commission under subsections (g)(1) and (g)(6) of section
			 127 of the Trade Deficit Review Commission Act (19 U.S.C. 2213 note).
					(2)Travel
			 expensesTravel expenses of the United States Commissioners shall
			 be allowed in the same manner provided for the allowance of the travel expenses
			 of the Trade Deficit Review Commission under section 127(g)(2) of the Trade
			 Deficit Review Commission Act.
					(3)StaffAn
			 executive director and other additional personnel for the Commission shall be
			 appointed, compensated, and terminated in the same manner provided for the
			 appointment, compensation, and termination of the executive director and other
			 personnel of the Trade Deficit Review Commission under section 127(g)(3) and
			 section 127(g)(6) of the Trade Deficit Review Commission Act. The executive
			 director and any personnel who are employees of the United States-Brazil Joint
			 Commission on Commerce and Trade shall be employees under section 2105 of title
			 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and
			 90 of that title.
					(4)Detail of
			 government employeesFederal Government employees may be detailed
			 to the Commission in the same manner provided for the detail of Federal
			 Government employees to the Trade Deficit Review Commission under section
			 127(g)(4) of the Trade Deficit Review Commission Act.
					(5)Assignment of
			 personnel by the government of brazilThe Commission shall work
			 with the Government of Brazil to secure the appropriate expertise to carry out
			 its work, including through the assignment to the Commission of staff officials
			 selected by the Government of Brazil and the temporary or ongoing employment of
			 Brazilian nationals.
					(6)Foreign travel
			 for official purposesForeign travel for official purposes by
			 Commissioners to and from official proceedings may be authorized by the
			 Chairmen of the Commission. Travel by the staff of the Commission for official
			 purposes may be authorized by the Chairmen of the Commission only when
			 necessary to carry out essential activities that could not otherwise be
			 conducted using alternative means.
					(7)Procurement of
			 temporary and intermittent servicesThe Chairmen of the
			 Commission may procure temporary and intermittent services for the Commission
			 in the same manner provided for the procurement of temporary and intermittent
			 services for the Trade Deficit Review Commission under section 127(g)(5) of the
			 Trade Deficit Review Commission Act.
					(8)Privately funded
			 travelThe Chairmen of the Commission may authorize privately
			 funded travel by members and staff of the Commission for activities related to
			 the duties of the Commission. The Commission shall disclose to the public, not
			 later than 60 days after the privately funded travel occurs, the source of the
			 funding, together with the itinerary of the activities of members and staff of
			 the Commission participating in the privately funded travel.
					(e)Assistance in
			 performing dutiesThe President of the United States shall
			 provide for the transfer to the Commission of such staff, materials, and
			 infrastructure (including leased premises) of Federal departments and agencies
			 as the President considers necessary to assist the Commission in carrying out
			 its duties.
				(f)Authorization of
			 appropriations
					(1)In
			 generalThere is authorized to be appropriated to the Commission
			 for fiscal year 2013, and for each fiscal year thereafter, such sums as may be
			 necessary to enable the Commission to carry out its duties under this
			 section.
					(2)AvailabilityAmounts
			 appropriated to the Commission pursuant to this subsection shall remain
			 available until expended.
					IVNegotiations with
			 European Union
			401.Short
			 titleThis title may be
			 referred to as the Transatlantic
			 Commerce and Trade Enhancement Act.
			402.Trade agreement
			 authority with respect to the European Union
				(a)AuthoritySubject to subsection (b), the President is
			 authorized to seek to conduct negotiations with the European Union for purposes
			 of entering into a trade agreement with the European Union to reduce existing
			 duties or other import restrictions of the European Union or the United States
			 that are unduly burdening and restricting the foreign trade of the United
			 States.
				(b)Congressional
			 notification and consultationThe exercise of the authority of subsection
			 (a) shall be subject to all applicable congressional notification and
			 consultation requirements provided for under any other provision of law.
				
